United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 02-2162
                                 ________________

Bill Swan,                               *
                                         *
             Appellant,                  *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Missouri.
Interstate Brands Corporation,           *
                                         *            [PUBLISHED]
             Appellee.                   *

                                 ________________

                                 Submitted: February 12, 2003
                                     Filed: June 24, 2003
                                 ________________

Before HANSEN,1 Chief Judge, LOKEN and SMITH, Circuit Judges.
                           ________________

HANSEN, Circuit Judge.

     Appellant Bill Swan sued his former employer, Interstate Brands Corporation
("IBC"), for age discrimination after IBC demoted and later terminated him from his
employment. The case was tried to a jury that returned a verdict in favor of IBC.




      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
Swan appeals, asserting that the district court2 impermissibly excluded relevant
impeachment evidence. We affirm.

       At the time that IBC notified Swan of his termination, he was offered a
Severance Agreement and Release that granted him severance pay in exchange for an
agreement not to sue IBC for, inter alia, age discrimination. At trial, Swan sought to
enter the Severance Agreement into evidence solely for the purpose of impeaching
IBC's witness regarding his testimony as to the date the termination decision was
made. The district court deferred its ruling and, at the close of evidence, addressed
sua sponte Swan's previous offer of proof, concluding that the Severance Agreement
did not amount to proper impeachment evidence and that its use presented a risk of
prejudice.

       Although it appears that Swan has failed to preserve this evidentiary issue for
appeal, we need not decide that question because we find no error in the district
court's exclusion of the evidence. First, the Severance Agreement is not necessarily
proper impeachment evidence because the timing of IBC's decision to terminate Swan
is collateral to the issue of whether IBC discriminated against Swan on the basis of
age. Second, without a valid exception such as impeachment, the Severance
Agreement is also inadmissible as evidence of age discrimination under Federal Rule
of Evidence 408. Finally, the district court could have reasonably concluded that the
evidence would be unduly prejudicial to IBC. Based on these factors, the district
court's exclusion of the evidence was not a "clear and prejudicial abuse of discretion,"
King v. Ahrens, 16 F.3d 265, 268 (8th Cir. 1994) (internal citations omitted), and the
judgment is affirmed, see 8th Cir. R. 47B.




      2
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                           2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3